DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that a motivation to combine Perko and Dorman is not articulated because whether or not a bolt is embedded in concrete with epoxy does not address the technical problem of whether or not a mating assembly can be excluded is noted but is not considered persuasive because multiple motivations to combine Perko and Dorman are provided in the rejection.  Both Perko and Dorman are related to the technical problem of connecting load bearing steel columns to concrete foundations.  Dorman teaches that epoxy anchors and cast-in anchors can be used interchangeably.  The rejection explains that the motivation to use epoxy anchors as taught by Dorman for the fasteners of Perko is that inasmuch as the references disclose these elements as art recognized equivalents, the simple substitution of one known, equivalent element for another is considered obvious.  The rejection provides further motivation in that the use of epoxy anchors would provide the expected benefit of allowing the anchors to be accurately placed after the foundation is poured, thus avoiding issues with the anchors being misaligned or placed at the incorrect elevation.
Applicant’s argument that Perko discloses a need for a direct mating assembly in Fig. 6A and 7 
Applicant’s argument that the rejection is based on wordplay as neither reference uses the term fastener so broadly that the bolted fasteners in Perko are interchangeable with the epoxied fasteners disclosed in Dorman is noted but is not considered persuasive because the terms “fastener” and “anchor” are notoriously used interchangeably in the art.  In fact, Dorman interchangeably uses the references “fasteners 114” and “anchors 114” in paragraph 0037.  Further, Dorman provides many different types of fasteners that may be interchangeably used in paragraph 0037 including a bolted fastener just as Perko discloses a bolted fastener.  Finally, Applicant’s own specification describes that a fastener is “any device or combination of devices for linking the foot of a load bearing structure to an embedment block, and include screws, bolts, hex bolts, nut and bolts, curved bolts, pins, rivets, resins, epoxy, and the like, operating alone or in combination with each other” (e.g. paragraph that spans pages 4-5, emphasis added).
Applicant’s argument that the combination of references does not yield inherent obviousness as Perko teaches mating assemblies in Fig. 6a, Dorman teaches epoxied bolts, and the Examiner uses a commutative property for the word “fasteners” so as to link these references without explaining why the references should be combined in the first place is noted but is not considered persuasive because as explained above, Perko does not teach mating assemblies in concrete foundations as the embodiment of Fig. 6A is only for foundations which do not include concrete, and the terms “fastener” and “anchor” are notoriously used interchangeably in the art.  Examiner notes that it appears Applicant may be arguing against the assertion that the combination of Perko and Dorman would necessarily exclude a mating assembly.  If this is Applicant’s argument, the modification of Perko to use epoxy anchors as taught by Dorman would make it impossible to include a mating assembly that directly links the pierhead and the fasteners.  Epoxy anchors are installed by drilling enlarged holes into the cured concrete foundation, inserting epoxy into the enlarged holes, and inserting anchors into the enlarged holes such that the epoxy cures and holds the anchors in place.  A mating assembly directly linked to the 
Applicant’s argument that the evidence adduced in the prior appeal is ignored because nothing in the word “fasteners” supports a finding that a direct or indirect mating assembly can or should be used between a helical’s pierhead and a fastener is noted but is not considered persuasive because as explained above, the use of epoxy bolts as taught by Dorman for the bolts of Perko make it impossible to include a mating assembly directly linking the pierhead and the fasteners.  Thus, the embedment block of Perko would exclude a mating assembly that directly links the pierhead and the fasteners as claimed.
Claim Objections
Claim 37 is objected to because of the following informalities: “structure” should be changed to “structure, the method” in line 1, and a comma should be added before “wherein” in line 10.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities: “ground” should be changed to “ground, the system” in line 1, and “an” should be deleted from line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Perko et al (US 2014/0290154) in view of Dorman (US 2014/0165495).
Regarding claim 37, Perko discloses a method of anchoring a load bearing structure (e.g. claim 20, Fig. 1) comprising: anchoring at least one helical pile at a position in the trench where a load bearing structure will be placed (e.g. 126/128, Fig. 1, paragraph 0054), wherein the helical pile comprises a pierhead (e.g. 130, Fig. 1), forming a cast for embedding the pierhead into an embedment block (e.g. Fig.’s 1 and 5A, wherein the step of forming a cast must be completed to hold the concrete of 120 in the desired shape and location), pouring concrete into the cast to form an embedment block having a top and a bottom (e.g. 120, Fig. 1, paragraph 0051, wherein the step of pouring must be completed to form the poured concrete), integrally inserting fasteners for affixing the load bearing structure into the top of the embedment block (e.g. 30, Fig.’s 1 and 5A, wherein the step of inserting must be completed to produce the inserted fasteners), and, affixing a load bearing structure to the fasteners (e.g. 12/20, Fig.’s 1 and 5A, paragraph 0028).  Perko further shows the helical pile and embedment block located below grade (e.g. Fig. 1) but does not explicitly disclose digging a trench for the helical pile and embedment block.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to dig a trench for the helical pile and embedment block for the expected benefit of initially placing the embedment block below grade as intended, thus avoiding the need for additional fill to build up the grade after construction.  Perko further does not show or disclose a mating assembly that directly links the pierhead and the fasteners (e.g. Fig.’s 1 and 5A wherein concrete is shown with no mating assembly present), however Perko does not explicitly exclude a mating assembly that directly links the pierhead and the fasteners.  Dorman teaches a method of anchoring a load bearing structure (e.g. Fig. 1) comprising: pouring concrete to form an embedment block having a top and a bottom (e.g. 208 or concrete footing, paragraph 0037, Fig.’s 1 and 7), integrally inserting fasteners for affixing the load bearing structure into the top of the embedment block (e.g. 114, Fig. 7, paragraph 
Regarding claim 38, Perko discloses a system for anchoring a load bearing structure to ground (e.g. claim 1, Fig. 1) comprising: an at least one helical pile (e.g. 126/128) sunk into the ground with a pierhead (e.g. 130) extending above the ground (e.g. Fig. 1, paragraph 0054), wherein the pierhead is embedded into an entrenched concrete embedment block having a top and a bottom (e.g. 120, Fig. 1, paragraph 0054), and, wherein the top of the block comprises integrally inserted fasteners (e.g. 30) for attaching a load bearing structure (e.g. 12, Fig.’s 1 and 5A, paragraph 0029).  Perko further does not show or disclose a mating assembly that directly links the pierhead and the fasteners (e.g. Fig.’s 1 and 5A wherein concrete is shown with no mating assembly present), however Perko does not explicitly exclude a mating assembly that directly links the pierhead and the fasteners.  Dorman teaches a system for anchoring a load bearing structure to ground (e.g. Fig. 1) comprising: a concrete embedment block having a top and a bottom (e.g. 208 or concrete footing, paragraph 0037, Fig.’s 1 and 7), wherein the top .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.L./Examiner, Art Unit 3678              

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678